--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

                         THIS TERM LOAN AGREEMENT dated the 22nd day of
December, 2008 (the “Effective Date”)

BETWEEN:

EUOKO GROUP INC., with a registered office address of 67 Mowat Avenue, Suite
535, Toronto, Ontario M6K 3E3

(the “Borrower”)

AND

EUOKO INC., with a registered office address of 67 Mowat Avenue, Suite 535,
Toronto, Ontario M6K 3E3

(hereafter referred to as “Euoko”)

AND

HEWITT-VEVEY PHARMA SCIENCES LTD., with a registered office address of 67 Mowat
Avenue, Suite 535, Toronto, Ontario M6K 3E3

(hereafter referred to as “HVPS”)

AND

CMMG FINANCE INC., with a registered office address of 3055 Kingsway, Vancouver
British Columbia V5R 5J8

(the “Lender”)

               The Borrower wishes to borrow from the Lender the sum of FIVE
MILLION NINE HUNDRED FIFTY THOUSAND DOLLARS ($5,950,000.00 CAD).

               The Lender has agreed to lend to the Borrower the sum of FIVE
MILLION NINE HUNDRED FIFTY THOUSAND DOLLARS ($5,950,000.00 CAD).

NOW THEREFORE the parties agree as follows:

1)

The Credit


  a)

The Lender shall, on the terms and conditions of this agreement, establish a
term credit in favour of the Borrower in the amount of FIVE MILLION FIVE HUNDRED
THOUSAND DOLLARS ($5,950,000.00 CAD) in lawful money of Canada (the "Credit").

--------------------------------------------------------------------------------


  b)

The Credit is made available by the Lender to the Borrower to enable the
Borrower to carry out the following:


  i)

To repay the borrowings, as of the Effective Date of this Term Loan Agreement,
of the Borrower’s wholly-owned subsidiary, Euoko, which was negotiated with the
Lender under a term loan agreement dated October 24th , 2006 and the amendment
to the term loan agreement dated April 14, 2008 (the “Euoko Term Loan”);


  ii)

To pay all outstanding interest accrued under the Euoko Term Loan up to the
Effective Date of this Term Loan Agreement;


  iii)

To pay all outstanding introduction fees and royalty fees accrued under the
Euoko Term Loan up to the Effective Date of this Term Loan Agreement;


  iv)

To repay the borrowings, as of the Effective Date of this Term Loan Agreement,
of the Borrower’s wholly-owned subsidiary, HVPS, which was negotiated with the
Lender under a term loan agreement dated March 7th , 2008 (the “HVPS Term
Loan”);


  v)

To pay all outstanding interest accrued under the HVPS Term Loan up to the
Effective Date of this Term Loan Agreement;


  vi)

To pay all outstanding royalty fees accrued under the HVPS Term Loan up to the
Effective Date of this Term Loan Agreement and


  vii)

To pay all outstanding royalty fees accrued, as of the Effective Date of this
Term Loan Agreement, under the Share Purchase Agreement executed by the Borrower
and the Lender dated December 17th , 2008 (the “Share Purchase Agreement”); and


  viii)

For the purposes set forth in Schedule "A" (the "Purposes").


  c)

The Credit will be available for draw down for a period of 5 years from the
Effective Date (the “Credit Term”).

        d)

The Lender will make available to the Borrower the Credit which sum may be drawn
down by the Borrower from time to time as funds are required in its sole
discretion but in no event shall the Borrower draw down more than $250,000.00 in
any one calendar month. The Borrower shall request funds by delivery of notice
in writing to the Lender on a monthly basis and the Lender shall deliver such
funding within 10 days from the date of such notice

        e)

Interest shall accrue on all sums drawn down from the Credit at the rate of
3.95% per annum and shall be due and payable annually within 30 days.

--------------------------------------------------------------------------------


  f)

In addition to interest payable as set out in paragraph 1(e), the Borrower shall
pay to the Lender a royalty fee based on a percentage of net sales revenue (as
determined by US generally accepted accounting principles) of the Borrower as
follows:


  i)

4.95% of all net sales revenue of the Borrower, payable annually within 30 days
to an annual royalty fee maximum of $3,000,000 CAD and a cumulative maximum
royalty fee of $15,000,000.00 CAD.


2)

Lender Acknowledgements


  a)

The Lender acknowledges, as of the Effective Date of this Term Loan Agreement,
that all obligations under the Euoko Term Loan and the HVPS Term Loan have been
fulfilled and that no further obligations exist. For further clarification, all
future introduction fees and royalty fees, as of the Effective Date of this Term
Loan Agreement, under the Euoko Term Loan and the HVPS Term Loan now forms part
of the royalty fee as negotiated under paragraph (1)(f)(i).

        b)

The Lender further acknowledges, as of the Effective Date of this Term Loan
Agreement, that all royalty fee obligations under the Share Purchase Agreement
have been fulfilled and that no further royalty fee obligation exists. For
further clarification, all future royalty fees, as of the Effective Date of this
Term Loan Agreement, under the Share Purchase Agreement now forms part of the
royalty fee as negotiated under paragraph (1)(f)(i).

        c)

For further clarification, the Lender acknowledges this Term Loan Agreement
replaces all other duties, obligations and amounts owing by the Borrower, Euoko
and HVPS, that this Term Loan Agreement replaces the Share Purchase Agreement,
the Euoko Term Loan and the HVPS Term Loan (the “Previous Agreements”) in their
entirety and that the Lender release the Borrower, Euoko and HVPS from any
future obligations, amounts owing or liabilities flowing from the Previous
Agreements.


3)

Repayment of the Credit


  a)

The Borrower shall repay the sum of FIVE MILLION NINE HUNDRED FIFTY THOUSAND
DOLLARS ($5,950,000.00 CAD) or such portion as is from time to time advanced by
the Lender together with interest as provided in this agreement to the Lender as
follows:

          i)

$3,000,000.00 CAD on October 23, 2011;

          ii)

$1,150,000.00 CAD on March 6, 2013; and

          iii)

All remaining outstanding amounts of the Credit on expiration of the Credit
Term.

--------------------------------------------------------------------------------


  b)

All advances under the Credit shall be evidenced by a promissory note of the
Borrower substantially in the form of the promissory note attached to this
agreement as Schedule "B" (the "Promissory Note").

        c)

The Borrower shall have the privilege when not in default in any of its
obligations contained in this agreement on thirty days' written notice, but
without premium or penalty, of prepaying all or any part of the moneys advanced
pursuant to the Credit.


4)

Conditions Precedent

   

The Borrower acknowledges that the Lender shall not be called on to make any
advance under the Credit until the following conditions precedent have been
fulfilled:


  a)

No event of default, as set out in paragraph 10 of this agreement, shall have
occurred and be continuing.

        b)

The Borrower shall have furnished to the Lender copies of resolutions of the
Board of Directors of the Borrower in a form satisfactory to the Lender
authorizing the borrowing contemplated by this agreement, the execution and
delivery of this agreement and the security set forth in paragraph 5 of this
agreement, all certified by the secretary of the Borrower or another authorized
officer of the Borrower.


5)

The Security

   

As a continuing collateral security for the payment of all advances made under
the Credit and interest and all other moneys payable pursuant to this agreement
the Borrower shall execute and deliver to the Lender the following, all in form
and content satisfactory to the Lender:


  a)

the Promissory Note.


6)

Guarantees


  a)

Euoko is a wholly-owned subsidiary of the Borrower, and Euoko has become a party
to this Term Loan Agreement for the purpose of guaranteeing the performance of
the covenants, agreements and obligations of the Borrower under this Term Loan
Agreement.

        b)

HVPS is a wholly-owned subsidiary of the Borrower, and HVPS has become a party
to this Term Loan Agreement for the purpose of guaranteeing the performance of
the covenants, agreements and obligations of the Borrower under this Term Loan
Agreement

--------------------------------------------------------------------------------


7)

Representations and Warranties of the Borrower

   

The Borrower represents and warrants to the Lender that:


  a)

The Borrower is a corporation legally incorporated, duly organized and validly
existing, in good standing under the laws of the jurisdiction of its
incorporation and is qualified to carry on its business in all jurisdictions
where the nature of its business or the character of its properties make such
qualification necessary.

        b)

The borrowing of money by the Borrower and the execution, delivery and
performance of this agreement and the security set forth in paragraph 5 of this
agreement are within the corporate powers and capacities of the Borrower and
have been duly authorized by proper corporate proceedings.

        c)

There are no actions, suits or proceedings pending or to the knowledge of the
Borrower threatened against or adversely affecting the Borrower in any court or
before or by any federal, provincial, municipal or other governmental
department, commission, board, bureau or agency, Canadian or foreign which might
materially affect the financial condition of the Borrower or the title to its
property or assets.

        d)

The execution and delivery of this agreement, the consummation of the
transactions contemplated by this agreement, the execution and delivery to the
Lender of the security set forth in paragraph 5 of this agreement, and the
compliance with the covenants, terms, provisions and conditions of this
agreement will not conflict with or result in a breach of any of the terms or
provisions of the constating documents or by-laws of the Borrower, any
resolution of the directors or shareholders of the Borrower, any laws of Canada,
or the Province of Ontario, governing the Borrower, or any agreement or
instrument to which the Borrower is now a party or which purports to be binding
on the Borrower or its property and assets.

        e)

This agreement and all other deeds, documents or instruments to be delivered
pursuant to this agreement will, when executed and delivered, constitute valid
and binding obligations of the Borrower enforceable against it in accordance
with their respective terms, except as may be limited by other deeds, documents
or instruments delivered pursuant to this agreement, or by applicable
bankruptcy, reorganization, insolvency, moratorium and other laws affecting the
enforcement of creditors' rights.

        f)

The borrowing of money under this agreement and the execution and delivery of
this agreement do not require the consent or approval of, or registration of any
other party including shareholders of the Borrower.

        g)

All balance sheets, earnings statements and other financial data, which have
been or shall be furnished to the Lender to induce the Lender to enter this
agreement or otherwise in connection with this agreement have been or will be
prepared in accordance with generally

--------------------------------------------------------------------------------


 

accepted accounting principles (which means, with respect to the Borrower,
generally accepted accounting principles consistently followed through prior
fiscal periods as given effect to in previous audited financial statements of
the Borrower) and do or will fairly present the financial condition and the
results of the operations of the Borrower, and all other information,
certificates, schedules, reports and other papers and data furnished by the
Borrower are or will be at the time they are so furnished, accurate and complete
in all material respects.

        h)

No material adverse change has occurred in the business or condition of the
Borrower since July 31, 2008.

        i)

The Borrower has good and marketable title to all its property and assets free
and clear of any mortgage, charge, pledge, lien or other encumbrance.


8)

Affirmative Covenants


  a)

The Borrower covenants with the Lender that so long as any amounts advanced
under the Credit together with interest remain outstanding it will deliver to
the Lender:


i)

As soon as practicable and in any event within forty-five days after the end of
each quarter-yearly period (including the last quarter-yearly period in each
fiscal year) commencing with the quarter period ending December 31, 2007, an
unaudited financial statement of the Borrower for that period including a
statement of profit and loss for the quarter-year, and a balance sheet of the
Borrower as at the end of the quarter-year, setting forth in each case in
comparative form, figures for the corresponding period in the preceding fiscal
year, all in reasonable detail and certified by an officer of the Borrower
subject in each case to change resulting from year end adjustments;

   



ii)

As soon as practicable and in any event within ninety days after the end of each
fiscal year, the financial statements of the Borrower prepared in accordance
with generally accepted accounting principles, including the statement of profit
and loss of the Borrower for that year, and a balance sheet of the Borrower as
of the end of that year, setting forth in each case in comparative form,
corresponding figures from the preceding annual audit, together with the
auditors' report, all in reasonable detail and satisfactory in scope and
substance to the Lender;

   



iii)

Promptly on receipt, copies of any formal detailed reports submitted to the
Borrower by independent chartered accountants in connection with any annual or
interim review of the books of the Borrower by the auditors of the Borrower;

   



iv)

Copies of all financial statements, reports and returns that the Borrower shall
send to its shareholders; and

   



v)

With reasonable promptness, other financial data as the Lender may reasonably
request.

--------------------------------------------------------------------------------


  b)

It will permit any person designated by the Lender in writing to visit and
inspect any of the properties, corporate books and financial records of the
Borrower and to discuss the affairs, finances and accounts of the Borrower with
the principal officers of the Borrower at all reasonable times and as often as
the Lender may reasonably request.

        c)

It will give the Lender prompt written notice of any material adverse change in
the condition or business of the Borrower, financial or other, or of any
material loss, destruction or damage of or to any property.

        d)

It will duly and punctually pay to the Lender, the principal, accrued interest
and all other moneys payable on the dates, at the place, in the moneys and in
the manner mentioned in this agreement.

        e)

It will pay or reimburse the Lender for all costs, charges and expenses in
connection with the recovery or enforcement of payment of moneys advanced under
the Credit, together with interest at the rate set out in paragraph 1(e) of this
agreement.

        f)

It will maintain at all times proper records and books of account and make true
and correct entries in the records of all dealings and transactions relating to
its business.

        g)

It will do, observe and perform all of its obligations and all matters and
things necessary or expedient to be done, observed or performed under any law or
regulation of Canada, the Province of Ontario, or any other province where its
assets may be located, or any municipality, for the purpose of creating and
maintaining the security provided for in this agreement.

        h)

It will do all acts that are necessary to maintain its existence under the laws
of the jurisdiction of its incorporation and will obtain, renew and maintain in
full force and effect all authorizations, approvals, consents, licences, permits
and exceptions as may be required to enable it to observe and perform the
obligations on its part to be performed under this agreement and all agreements
and security delivered in connection with or incidental to this agreement.

        i)

It will give the Lender written notice of any event of default immediately on
the occurrence of such an event.

        j)

It will give the Lender written notice of the occurrence of any material
litigation, proceeding or dispute affecting the Borrower and will provide to the
Lender all reasonable information requested by the Lender concerning the status
of the litigation, proceeding or dispute.

--------------------------------------------------------------------------------


9)

Negative Covenants

   

The Borrower covenants with the Lender that it will not, without the prior
written consent of the Lender:


  a)

Redeem, purchase or otherwise acquire, either directly or indirectly any of its
shares, or declare or pay any dividend on any of its shares of whatever class,
or in any other manner make payments to its shareholders in any fiscal year of
the Borrower except for usual remuneration or reimbursement in respect of
employment.

        b)

Lend money to, invest in, or become contingently liable by guarantee or
otherwise for the obligations of, any person, firm or body corporate.

        c)

Consolidate, amalgamate or merge with any other corporation or acquire the
shares or assets of any corporation, firm or partnership, or sell, lease or
transfer or otherwise dispose of all or a substantial part of its assets.

        d)

Enter into or be a party to any contract for the purchase of materials, supplies
or other property if the contract requires that payments for those materials,
supplies or other property shall be made regardless of whether or not delivery
is ever made of the materials, supplies or other property.

        e)

Make sales to an associated corporation except on a cash basis and at a price
equal to a fair market price, provided that net sixty days will be construed as
a cash basis for the purposes of this paragraph.

        f)

Enter into any partnership, joint venture or similar agreement or arrangement
with any other person, firm or corporation.

        g)

Change the general nature of the business of the Borrower.


10)

Events of Default

   

The principal advanced under the Credit and all interest payable together with
all of the moneys payable pursuant to this agreement shall, at the option of the
Lender, become immediately due and payable and any security held by the Lender
for the payment thereof shall, at the option of the Lender, become immediately
enforceable in each and every of the following events:


  a)

If the Borrower makes default in the repayment of any instalment of principal or
interest under the Credit when it becomes due and payable.

        b)

If the Borrower fails to perform or observe any of the covenants contained in
this agreement and any failure shall not be remedied within fifteen days
following notice being given to the

--------------------------------------------------------------------------------


 

Borrower.

        c)

If any representation, warranty, certificate, statement or report made in
connection with this agreement or in connection with advances under the Credit
is false or erroneous in any material respect.

        d)

If any indebtedness of the Borrower for liabilities other than to the Lender
becomes due prior to the stated maturity date, unless and to the extent that the
same shall be contested in good faith and by appropriate proceedings by the
Borrower.

        e)

If the Borrower becomes insolvent or bankrupt or subject to the provisions of
the Winding- Up Act, R.S.C. 1985, c. W-11, as amended or the Bankruptcy and
Insolvency Act, R.S.C. 1985, c. B-3, as amended, or goes into liquidation,
either voluntarily or under an order of a court of competent jurisdiction, or
makes a general assignment for the benefit of its creditors or otherwise
acknowledges itself insolvent.

        f)

If the Borrower removes any part of its undertaking and property and assets out
of the Province of Ontario, other than inventory in the process of shipping to
customers, or located at or on customers' premises.

        g)

If the Borrower abandons all or any part of its undertaking and property and
assets or ceases or threatens to cease to carry on its business, or threatens to
commit any act of bankruptcy.

        h)

If any execution, sequestration, extent, or any other process of any court
becomes enforceable against the Borrower or if a distress or analogous process
is levied on the property and assets of the Borrower, and the execution,
sequestration, extent, distress or process, remains unsatisfied for a period as
would permit the property or a part of it to be sold.

        i)

If the Borrower shall permit any amount which has been admitted is due by the
Borrower or is not disputed to be due by it and forms or is capable of being
made a charge on any of the property and assets of the Borrower.

        j)

If the Lender in good faith believes that the ability of the Borrower to pay any
of its obligations to the Lender or to perform any of the covenants contained in
this agreement is impaired or the security referred to in this agreement is
impaired or is in jeopardy.


11)

General


  a)

The Borrower covenants that it will execute or cause to be made, done or
executed, all further and lawful acts, deeds, things, devices, conveyances and
assurances whatsoever for effecting the purposes and intent of this agreement as
counsel for the Lender shall reasonably advise or request.

--------------------------------------------------------------------------------


  b)

The Lender may from time to time appropriate any moneys received by it from the
Borrower or from the proceeds of security given by the Borrower in or towards
payment of the liabilities intended to be secured, as it in its sole discretion
may see fit and the Borrower shall not have the right to require any other
appropriation, and it is agreed that the taking of a judgment or judgments or
any other action or dealing whatsoever by the Lender with respect to the
securities shall not operate as a merger of any debt owing by the Borrower to
the Lender or any part.

        c)

Notice to be given shall, save as otherwise specifically provided, be in writing
addressed to the party for whom it is intended and shall not be deemed received
until actual receipt by the other party except if sent by telex or facsimile, in
which case it shall be deemed received on the business day next following the
date of transmission. The mailing, telex and facsimile addresses of the parties
shall be:


  (i) As to the Borrower:                        67 Mowat Avenue, Suite 535    
                   Toronto, Ontario M6K 3E3         (ii) As to the Lender:      
                 3055 Kingsway,                        Vancouver British
Columbia V5R 5J8


 

or any other mailing, telex or facsimile addresses as the parties from time to
time may notify the other.

        d)

This agreement and all other agreements, security and documents to be delivered
in connection with this agreement shall be governed by and construed in
accordance with the applicable laws of the Province of British Columbia and of
Canada.

        e)

This agreement shall be binding on and enure to the benefit of the Borrower, the
Lender and their respective successors and assigns, except that the Borrower
shall not, without the prior written consent of the Lender, assign any rights or
obligations with respect to this agreement. The Lender may transfer, assign or
grant participation in its rights and obligations with respect to this agreement
or any other agreement contemplated to any lending institution which it
considers to be financially responsible, provided that any transfer, assignment
or grant shall neither result in any additional cost to the Lender nor, without
the consent of the Borrower, release the Lender from its obligations under this
agreement.

        f)

Any provision of this agreement which is or becomes prohibited or unenforceable
in any jurisdiction shall not invalidate or impair the remaining provisions of
this agreement which shall be deemed severable from the prohibited or
unenforceable provision and any prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable that provision in any
other jurisdiction.

--------------------------------------------------------------------------------


  g)

No amendment supplement or waiver of any provision of this agreement or any
other agreements provided for or contemplated, nor any consent to any departure
by the Borrower, shall in any event be effective unless it shall be in writing
and signed by the Lender and then the waiver or consent shall be effective only
in the specific instance for the specific purpose for which it has been given.

        h)

No waiver or act or omission of the Lender shall extend to or be taken in any
manner whatsoever to affect any subsequent event of default or breach by the
Borrower of any provision of this agreement or the results or the rights
resulting from it.

        i)

Time shall be of the essence of this agreement.

        j)

This agreement shall remain in full force and effect until the payment and
performance in full of all of the Borrower's obligations under this agreement.

        k)

This agreement constitutes the entire agreement among the parties and cancels
and supersedes any prior agreements, undertakings, declarations or
representations, written or verbal in respect of it.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have caused this agreement to be executed by
their respective officers duly authorized.

 

EUOKO GROUP INC.


Per: __________________________________
Authorized Signatory


Per: __________________________________
Authorized Signatory


EUOKO INC.


Per: __________________________________
Authorized Signatory


Per: __________________________________
Authorized Signatory


HEWITT-VEVEY PHARMA SCIENCES LTD.


Per: __________________________________
Authorized Signatory


Per: __________________________________
Authorized Signatory


CMMG FINANCE INC.


Per: __________________________________
Authorized Signatory

--------------------------------------------------------------------------------

SCHEDULE "A"

PURPOSES

                         This is Schedule "A" to an agreement dated as of the
22nd day of December, 2008 between Euoko Group Inc. and CMMG Finance Inc.

The Borrower, including its wholly-owned subsidiaries, shall use the proceeds
advanced under the Credit to:

  a)

pay for general and administrative operating expenses the Borrower may incur and
that the Borrower may deem necessary from time to time, including office space
rent, maintenance, utilities, repairs, insurance, professional service fees,
office supplies, warehousing expenses, call centre expenses and travel expenses;

        b)

extend and improve the products marketed by the Borrower, paying for expenses
related to research and development, product concept development, competitive
product analyses, participation in industry events, evaluation of raw materials,
purchases of raw materials, packaging design and development, product
innovation, technology, formulation, organization of focus groups and generation
of inventory;

        c)

recruit and maintain the employment of staff that the Borrower may deem
necessary to help carry on its plan of business, including employment to provide
assistance in daily operations, as well as in the areas of research and
development, product formulation, product testing, marketing, sales,
administration, financial support, retail, creative and distribution;

        d)

develop, test and maintain computer technology to improve the efficiency of the
Borrower’s internal operations, including product development, order management,
customer relationship management, direct and indirect distribution, direct and
indirect customer support, retail management, document management and websites
operated by the Borrower;

        e)

design and produce creative materials to promote the Borrower’s products and
services, and advertise the Borrower’s products and services in various channels
of media that the Borrower may deem appropriate from time to time, including
print advertising, web-based advertising, television advertising, billboard
advertising, promotion through public relations, hosting of public events,
participation in industry tradeshows and direct advertising to consumers;

        f)

pay for capital expenditures that the Borrower may deem necessary from time to
time, including leasehold improvements for the Borrower’s offices and retail
stores, hardware and software equipment, office and store furniture and lab
equipment;

        g)

pay for such regulatory compliance fees, regulatory compliance audits, financial
audits, taxes, annual registration fees, industry membership fees and trade
registration fees that the Borrower may deem necessary from time to time or that
are required by the Law and/or regulatory bodies;

        h)

file and maintain international trademark registrations and patents for the
Borrower as it may deem appropriate from time to time;

        i)

pay for any expenses associated with carrying out the Borrower’s plan of
business as approved by the Borrower’s shareholders; and

        j)

fund other business opportunities of the Borrower as approved by the Borrower’s
shareholders.

--------------------------------------------------------------------------------

SCHEDULE "B"

PROMISSORY NOTE

$ ____________________________________________________________-- CAD

                         For value received, the undersigned Euoko Group Inc.
(the “Borrower”) promises to pay to the order of CMMG Finance Inc. (the
"Lender"), in lawful money of Canada the aggregate unpaid principal balance of
all advances made by the Lender as recorded on the reverse or on any attachment
to this note with interest on the principal amount calculated as described
below.

                         This note is issued to evidence advances by the Lender
to the undersigned under a loan agreement dated the December 22, 2008, between
the Borrower and the Lender, as the same may be amended or modified (the "Loan
Agreement").

                         The principal of and interest on this note are payable
in accordance with the terms of the Loan Agreement which provides, among other
things, that on the occurrence of certain events of default the entire principal
amount and accrued interest may become due and payable immediately on demand.

                         The undersigned authorizes the Lender to record on the
reverse of this note or on any attachment to this note all advances, repayments,
prepayments and the unpaid principal balance from time to time. The undersigned
agrees that in the absence of manifest error the record kept by the Lender on
this note or any attachment shall be conclusive evidence of the matters recorded
on it, provided that the failure of the Lender to record or correctly record any
amount or date shall not affect the obligation of the undersigned to pay the
outstanding principal amount of the advances and interest in accordance with the
Loan Agreement.

                         The undersigned waives presentment, demand, notice of
dishonour and protest or further notice of any kind and agrees that it shall
remain liable in respect of this note as if presentment, demand, notice of
dishonour and protest had been duly made or given.

                         Terms are used with the meanings ascribed to them in
the Loan Agreement unless otherwise specified.

                         •> EXECUTION ON FOLLOWING PAGE

--------------------------------------------------------------------------------

EUOKO GROUP INC.

 

Per: __________________________________
Authorized Signatory


Per: __________________________________
Authorized Signatory

 

ADVANCES AND PAYMENTS OF PRINCIPAL


Date

Amount of
Advance Amount of
Principal Paid or
Prepaid
Unpaid Principal
Balance
Notation Made
by                                                                              
                                                   

--------------------------------------------------------------------------------